DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 8/4/2022 has been entered and claims 1-7 and 11-13 are cancelled, thus claims 8-10 and 14-20 are currently pending in this application. 
Allowable Subject Matter
Claims 8-10 and 14-20 are allowed.
 The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a display device further comprising “a flattening layer that is disposed between the first colored portion and the first lens and that is disposed between the second colored portion and the second lens,… wherein the flattening layer includes a first surface and a second surface, the first surface of the flattening layer is in contact with the first colored portion and the second colored portion, the second surface of the flattening layer is in contact with the first lens and the second lens, and the second surface of the flattening layer is approximately flat” in combination with the limitations wherein “in plan view, a width in a predetermined direction of the first lens is wider than a width in the predetermined direction of the second lens” and “in plan view, a width in a predetermined direction of the first colored portion is wider than a width in the predetermined direction of the second colored portion” as recited in claims 8, 14 and 19-20. 	Claims 9-10 and 15-18 are also allowed for further limiting and depending upon allowed claims 8, 14 and 19-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892